846 N.E.2d 667 (2006)
In the Matter of MacArthur DRAKE.
No. 45S00-0201-DI-71.
Supreme Court of Indiana.
May 3, 2006.

ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, and the parties' briefs, we find that the respondent engaged in attorney misconduct.
Facts: Respondent, representing both husband and wife in a dissolution of marriage petition, failed to properly provide the wife with an enforceable right to her husband's pension. The Respondent then stated in response to the wife's grievance against him that he never represented her, when in fact he had. The respondent also failed, as required, to protect his client's interests in a bankruptcy proceeding.
Violations: By his conduct respondent violated Ind. Professional Conduct Rule 1.1, which requires a lawyer to provide competent representation to a client. He violated Indiana Professional Conduct Rule 8.1(a), which prohibits a lawyer in a disciplinary matter from knowingly making a false statement of material fact. He *668 also violated Indiana Professional Conduct Rule 1.3, which requires a lawyer to act with reasonable diligence and promptness in representing a client.
For the misconduct found herein, this Court now finds that the respondent should receive a public reprimand, as recommended by the Hearing Officer.
IT IS, THEREFORE, ORDERED that the respondent, MacArthur Drake, is hereby reprimanded and admonished for his misconduct in this case. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the Hearing Officer, Hon. John R. Pera, Lake Superior Court, 2293 N. Main Street, Crown Point, IN 46307, and to all other entities as provided in Admis.Disc.R. 23(3)(d).
All Justices concur.